Case 1:19-cv-00982-KK-JHR Document 1 Filed 10/18/19 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

DERECK SCOTT,
Plaintiff,
Vv. Case No. / Qe V- q S A

CENTRAL NEW MEXICO COMMUNITY COLLEGE,
CNM GOVERNING BOARD, and
CNM DISABILITY RESOURCE CENTER,

Defendants.

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants Central New Mexico
Community College, CNM Governing Board, and CNM Disability Resource Center (hereinafter
collectively, “Defendants”), by and through counsel, Modrall, Sperling, Roehl, Harris & Sisk, P.A.
(Jennifer G. Anderson and Dominic A. Martinez), hereby remove the above-captioned case from
the Second Judicial District Court for the State of New Mexico, Bernalillo County, to the United
States District Court for the District of New Mexico. In support thereof, Defendants state as
follows:

GROUNDS FOR REMOVAL ~— FEDERAL QUESTION

l. On August 1, 2019, Plaintiff Dereck Scott commenced this action against
Defendants by filing a Complaint in the Second Judicial District Court, County of Bernalillo, New
Mexico, Case No. D-202-CV-2019-06121 (the “State Action”). Defendants were served on

September 20, 2019 via certified mail. True and correct copies of all pleadings and papers filed

and served upon Defendants in the State Action are attached hereto as Exhibit A.

 
Case 1:19-cv-00982-KK-JHR Document 1 Filed 10/18/19 Page 2 of 5

2. Under 28 U.S.C. § 1441, a defendant in state court may remove the case to federal
court when a federal court would have had jurisdiction if the case had been filed there originally.
Topeka Hous. Auth. v, Johnson, 404 F.3d 1245, 1247 (10th Cir. 2005).

3. One category of cases over which federal district courts have original jurisdiction
is “federal question” cases, meaning those cases “arising under the Constitution, laws, or treaties
of the United States.” Adetro Life Ins. Co. v. Taylor, 482 U.S. 58, 63 (1987) (quoting 28 U.S.C. §
1331).

4, Federal question jurisdiction exists when a “well-pleaded complaint establishes
either that federal law creates the cause of action or that the plaintiff's right to relief necessarily
depends on resolution of a substantial question of federal law.” Franchise Tax Bd. v. Constr.
Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983).

5. Plaintiff asserts claims against Defendants for alleged unlawful discriminatory
practices under the New Mexico Human Rights Act (“NMHRA”), NMSA 1978, §§ 28-1-1 to -15,
and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132. See Exhibit A, Complaint,
"1. Plaintiff also asserts that Defendants’ alleged unlawful discriminatory practices constitute a
breach of implied contract. See Exhibit A, Complaint, 4 121.

6. Because Plaintiff asserts claims arising under federal law, including his claims for
violation of the ADA, this Court has original jurisdiction under 28 U.S.C. § 1331. Defendants
may remove this action pursuant to 28 U.S.C. § 1441(a) because it arises under federal law,
presents a federal question, and is controlled by federal law.

7. Once federal question jurisdiction exists, the district court. may exercise
supplemental jurisdiction over “state law claims that derive from a common nucleus of fact.”

United Int'l Holdings, Inc. v. Wharf (Holdings) Ltd., 210 F.3d 1207, 1220 (10th Cir. 2000).

 
Case 1:19-cv-00982-KK-JHR Document 1 Filed 10/18/19 Page 3 of 5

8. Plaintiff asserts state law claims in this case under the NMHRA and for breach of
implied contract. See Exhibit A, Complaint, 9] 1, 121. These state law claims are based on the
same set of operative facts, and form part of the same case or controversy, as Plaintiff's federal
law claims. See id. at 24 (asking the State Court to “declare the conduct by Defendants a violation
of Plaintiff's rights under Title I] of the ADA, the New Mexico Human Rights Act; CNM’s Student
Handbook; and rights under DOE regulations[.]”). Since Plaintiff's NMHRA claim and breach of
implied contract claim are both based on the same alleged discriminatory practices as Plaintiff's
ADA claim, this Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to
28 U.S.C. § 1367(a). These claims are properly removable under 28 U.S.C. § 1441(c).

9, No responsive pleadings to the Complaint have been filed in the State Action.

10. Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because it is the
District Court and division embracing the place where the action is pending.

TIMELINESS OF REMOVAL

li. The Complaint was served on Defendants on September 20, 2019.

12. This Notice is filed with the Court within thirty (30) days after the date of service
of Plaintiff's Complaint. Accordingly, removal of this action is timely pursuant to 28 U.S.C. §
1446(b) and Murphy Bros., Inc. v. Michette Pipe Stringing, Inc., 526 U.S. 344 (1999).

NOTICES

13. A copy of this Notice is being filed with the Clerk of the Second Judicial District
Court, County of Bernalillo, New Mexico, and has been served on Plaintiff in accordance with 28
ULS.C. § 1446(d). A copy of the Notice provided to the state court (without exhibits) is attached

to this Notice as Exhibit B,

 
Case 1:19-cv-00982-KK-JHR Document 1 Filed 10/18/19 Page 4of 5

14. Pursuant to D.N.M.LR-Civ. 81.1, to the extent not already provided via this Notice,
Defendants will file with the Clerk of the United States District Court for the District of New
Mexico legible copies of all records and proceedings from the State Action within twenty-eight
(28) days after filing this Notice of Removal.

WHEREFORE, for the above-stated reasons, Defendants respectfully remove this action
from the Second Judicial District Court, County of Bernalillo, State of New Mexico, to the United

States District Court for the District of New Mexico.

MODRALL, SPERLING, ROEHL, HARRIS
& SISK, P.A.

By:___/s/ Dominic A. Martinez
Jennifer G. Anderson
Dominic A. Martinez

jga‘@medrall.com

Attorneys for Defendants

Post Office Box 2168

500 Fourth Street NW, Suite 1000
Albuquerque, New Mexico 87103-2168
Telephone: (505) 848-1800

 
Case 1:19-cv-00982-KK-JHR Document 1 Filed 10/18/19 Page 5of5

I HEREBY CERTIFY that on the 18" day of October, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing, and by regular U.S.
Mail:

Amelia P. Nelson
Roybal-Mack & Cordova, P.C.
1121 4" Street NW, Suite 1D
Albuquerque, NM 87102
(505) 288-3500
amelia@rovbalmacklaw.com
Attorney for Plaintiff

MODRALL, SPERLING, ROEHL, HARRIS
& SISK, P.A,

By:___/s/ Dominic A. Martinez
Dominic A. Martinez

 
